Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steven Ashburn (reg. no. 56,636) on November 12, 2021.
Claims 16, 22, 25, 35 and 38 have been amended as follows:
16. (Currently Amended) A method to enhance electronic messaging within a community messaging system having a plurality of community-hubs, the method comprising:
maintaining a mapping of the plurality of community-hubs to a plurality of physical communities, wherein:
the plurality of community-hubs respectively represent the plurality of physical communities, 
the plurality of physical communities correspond to a respective plurality of geographic locations having preexisting physical relationships, and
the plurality of geographic locations comprise governmental divisions, the governmental divisions including cities, counties, and states, 
maintaining membership information of the plurality of community-hubs, wherein the membership information identifies: 
a plurality of business-users subscribed to send electronic messages to one or more community-hubs of the plurality of community-hubs;
a first business-user of the plurality of business-users subscribed to the community messaging system as a sender member to send electronic messages to at least one community-hub of the one or more community-hubs based on authorization by the community messaging system, wherein without authorization the first business-user is unable to send electronic messages to the at least one community-hub;
one or more community-users of a plurality of community-users subscribed to receive the electronic messages from the at least one community-hub; 
receiving, by the at least one community-hub, a first electronic message from the first business-user;
identifying the one or more community-users subscribed to receive the electronic messages from the at least one community-hub; and
providing, by the at least one community-hub, the first electronic message to the one or more community-users,
wherein sender members are users subscribed to the community messaging system to send electronic messages to the one or more community-hubs.  


22. (Currently Amended) The method of claim 16, the first electronic message comprises one or more multimedia or digital contents, including one or more of the following: text, an image, a digital photo, digital video, digital audio, and digital files. 

25. (Currently Amended) A community messaging system having a plurality of community-hubs, the system comprising:
a memory device and a processor, wherein the memory device stores program instructions that, when executed by the processor, cause the processor to: 
maintaining a mapping of the plurality of community-hubs to a plurality of physical communities, wherein:
the plurality of community-hubs respectively represent the plurality of physical communities, 
the plurality of physical communities correspond to a respective plurality of geographic locations having preexisting physical relationships, and
the plurality of geographic locations comprise governmental divisions, the governmental divisions including cities, counties, and states, 
maintaining membership information of the plurality of community-hubs, wherein the membership information identifies:
a plurality of business-users subscribed to send electronic messages to one or more community-hubs of the plurality of community-hubs,
a first business-user of the plurality of business-users subscribed to the community messaging system as a sender member  to send electronic messages to at least one community-hub of the one or more community-hubs based on authorization by the community messaging system, wherein without authorization the first business-user is unable to send electronic messages to the at least one community-hub; and
one or more community-users of a plurality of community-users subscribed to receive the electronic messages from the at least one community-hub; 
receive, by the at least one community-hub, a first electronic message from the first business-user;
identify one or more community-users subscribed to receive the electronic messages from the at least one community-hub; and
provide, by the at least one community-hub, the first electronic message to the one or more community-users,
wherein sender members are users subscribed to the community messaging system to send electronic messages to the one or more community-hubs.  

35. (Currently Amended) The method of claim 16, wherein the authorization by the community messaging system comprises the community messaging system allowing the to be sent to the at least one community-hub.

38. (Currently Amended) The community messaging system of claim 25, wherein the authorization by the community messaging system comprises the community messaging system allowing the to be sent to the at least one community-hub.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s claims comprising: maintaining a mapping of the plurality of community-hubs to a plurality of physical communities, wherein: the plurality of community-hubs respectively represent the plurality of physical communities, the plurality of physical communities correspond to a respective plurality of geographic locations having preexisting physical relationships, and the plurality of geographic locations comprise governmental divisions, the governmental divisions including cities, counties, and states, maintaining membership information of the plurality of community-hubs, wherein the membership information identifies: a plurality of business-users subscribed to send electronic messages to one or more community-hubs of the plurality of community hubs; a first business-user of the plurality of business-users  subscribed to the community messaging system as a sender member to send electronic messages to at least one community-hub of the one or more community-hubs based on authorization by the community messaging system, wherein without authorization the first business-user is unable to send electronic messages to the at least one community-hub; one or more community-users of a plurality of community-users subscribed to receive the electronic messages from the at least one community-hub; 
receiving, by the at least one community-hub, a first electronic message from the first business-user;

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454